676 S.E.2d 472 (2009)
Penny M. Rumple RICHARDSON, Employee, Plaintiff
v.
MAXIM HEALTHCARE/ALLEGIS GROUP, Employer and Kemper Insurance Company/American Protection Insurance c/o Specialty Risk Services, Carrier, Defendants.
No. 102A08-2.
Supreme Court of North Carolina.
April 6, 2009.
Jolinda Babcock, Winston-Salem, for Maxim Healthcare/Allegis Group.
Anne Harris, George W. Lennon, Raleigh, for Richardson.
Prior report: 362 N.C. 657, 669 S.E.2d 582.

ORDER
Upon consideration of the petition filed by Defendant on the 15th day of January 2009 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of April 2009."